Citation Nr: 1803034	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a skin condition.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to September 1991, to include tours of duty in Thailand during the Vietnam era, and Southwest Asia during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran's claims file contains treatment records and documents which contain references to diagnoses for sleep apnea, COPD, and diabetes mellitus, and references to skin conditions and fatigue without a definitive diagnosis.  Although the Veteran had a medical examination in conjunction with the Gulf War Registry, he has not been afforded VA examinations for these specific claimed conditions.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

The Veteran has been diagnosed with and is treated for COPD.  There are references from his service treatment records (STRs) regarding pulmonary conditions, to include pneumonia, and chest X-rays.  The STRs also note that the Veteran was a smoker during service; during a May 1984 consultation for an abnormal chest X-ray, the Veteran reported smoking 2 to 4 packs of cigarettes per day and the Veteran was advised to stop smoking.  The Veteran's Gulf War Registry examination in March 2012 did not include a pulmonary function test or opine on whether the Veteran's COPD developed in or was related to active service.  The Veteran should be afforded a VA examination to determine if the current COPD is related to active service.  

The Veteran is diagnosed with sleep apnea and uses an airway breathing machine.  The Veteran's STRs contain a note from February 1985 of a complaint that the Veteran was unable to sleep well at night, the reason was not noted.  The Veteran has also submitted statements from his wife and daughter who each recalled that in the mid 1980s, the Veteran started snoring loudly, and gasping for breath while asleep, to the extreme that his daughter could hear him in the next room.  The Veteran's wife is a critical care nurse and stated that during the 1980s she informed her husband he may have a sleeping problem and encouraged him to go to a sleep disorder consultation but the Veteran refused.  The Veteran should be afforded a VA examination to determine if the sleep apnea is related to active service.  

The Veteran's STRs contain numerous references to skin complaints, variously noted as chronic contact dermatitis, dry skin, or xerotic eczema.  For example in December 1990 the Veteran was prescribed a topical steroid cream for chronic rash.  The Veteran should be afforded a VA examination to determine if he has a diagnosable skin condition and if so, if it is related to active service.  

The Veteran's STRs and treatment records are generally silent with respect to diabetes mellitus.  However, the Veteran submitted a doctor's note dated November 2010 which states that the Veteran was diagnosed with diabetes mellitus on May 29, 2009.  The RO should determine if there are any outstanding records related to treatment for diabetes mellitus.  The Veteran claims that his diabetes mellitus is a result of exposure to Agent Orange while deployed in Thailand during the Vietnam era.  

VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

The Board notes that the Veteran's records contain numerous detailed personnel evaluations from his time in Thailand, and none of them support the Veteran's contentions that he was an augmentee of the police unit, or spent time temporarily at the perimeter fence installing concertina wire.  However, the Veteran should be afforded a VA examination to determine if he has diabetes mellitus, and if so if it relates to active service.  Additionally, the RO should include a memorandum outlining its determination on whether the Veteran was exposed to Agent Orange while in Thailand.  

The Veteran's STRs contain a report of fatigue from October 1983 with no determined cause mentioned.  The March 2012 Gulf War Registry examiner noted that the Veteran did not fulfill the criteria for chronic fatigue syndrome.  The examiner opined that the Veteran's fatigue was most likely related to his COPD, smoking, and sleep apnea.  However, as this was not an examination specifically directed at service connection for chronic fatigue syndrome, and was an examination of a more general nature, the Veteran should be afforded a VA examination to determine if he has chronic fatigue syndrome or another fatigue condition and if it is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  With the help of the Veteran, determine if there are any outstanding treatment records, and obtain them.  

2.  Draft a memorandum on the RO's determination of whether the Veteran's duty in Thailand resulted in exposure to Agent Orange or other herbicide agents.  

3.  Schedule the Veteran for a VA pulmonary examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a pulmonary condition.  

For any pulmonary diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's contentions that he may have been exposed to herbicide agents such as Agent Orange.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of pulmonary disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Schedule the Veteran for a VA sleep disorder examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has a sleep disorder.  

For any sleep disorder diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the lay statements by the Veteran, his wife, and his daughter, that the Veteran began snoring and gasping for breath during his time in service.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of sleep disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

5.  Schedule the Veteran for a VA skin examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has a skin condition.  

For any dermatological diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of skin disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

6.  Schedule the Veteran for a VA diabetes examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has diabetes.  

For any diabetic diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of diabetic symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  The examiner should specifically discuss the November 2010 doctor's note indicating the Veteran was diagnosed with diabetes mellitus on May 29, 2009.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7.  Schedule the Veteran for a VA examination to evaluate for chronic fatigue syndrome.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has chronic fatigue syndrome or any other disability manifested by fatigue.  

For any disability manifested by fatigue that is identified, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of fatigue symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

8.  After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




